Citation Nr: 0625106	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  05-18 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected hearing loss, currently evaluated at twenty 
(20) percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to 
January 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In July 2006, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c) (2005). 


REMAND

The veteran has stated that he has been treated at the West 
Palm Beach, Florida VA Medical Center (VAMC).  The RO must 
attempt to obtain all evidence available from the VAMC in 
West Palm Beach. Decisions of the Board must be based on all 
of the evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA records.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 6 Vet. 
App. 473.


Service connection was granted for the veteran's hearing loss 
in a December 2003 rating decision, and a disability 
evaluation of 20 percent was assigned.  In his May 2004 claim 
for an increased disability rating, the veteran explicitly 
asked the RO to secure his medical reports from the VA 
medical facility in West Palm Beach, Florida, to support his 
claim.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless whether those 
records are physically on file.  Bell v. Derwinski, 2 Vet. 
App. 611, 612-613 (1992).  

In addition the veteran's representative has asserted that 
the veteran's hearing loss disability has worsened since the 
most recent VA examinations were conducted.  As such, the 
Board must remand this matter to afford the veteran an 
opportunity to undergo contemporaneous VA examinations, which 
must be conducted after all outstanding records have been 
obtained.  38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).  

The veteran is reminded that it is his responsibility to 
appear for any and all scheduled examinations and that 
failure to do so could result in the denial of his claim.  
38 C.F.R. § 3.655 (2005)

Finally, while the veteran was given information on how a 
disability rating for hearing loss is calculated, he has not 
been provided with information about the assignment of 
effective dates for disability ratings.   See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the effective date 
of the disability is part of a claim, VA has a duty to notify 
claimants of the evidence needed to prove that portion of the 
claim).   He should be given notice that complies with 
Dingess.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC., for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling him what is necessary for 
his claim to be granted, what evidence he 
must obtain and what evidence the RO will 
obtain, as well as informing him of the 
need to submit all available evidence  In 
addition, the RO should ensure that the 
veteran is informed of the criteria for 
the grant of an earlier effective date 
for increased ratings for hearing loss.  
This notice should comply with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the VA Medical 
Center (VAMC) in West Palm Beach, Florida 
and obtain all treatment records for the 
veteran.  If no such records are 
available, the RO should obtain written 
confirmation of that fact.

3.  The RO should schedule the veteran 
for an audiometric examination to 
determine the extent of his disability 
due to hearing loss.  The examiner should 
review the claims folder prior to the 
examination.  All necessary tests should 
be conducted.

4.  The veteran's claim should then be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided an 
SSOC and an appropriate period of time 
should be allowed for response.

No further action is required by the veteran until he 
receives further notice, but he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



